DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific Specification/Drawings support (page No., paragraph No., etc.) for such amendments and accompanying remarks/arguments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 4, 11 and 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: further comprising: performing an unselected word line setup operation and a selected word line setup operation for both the first read command and the third read command.
Claim(s) 5-6, 12-13 and 19-20 depend from claims 4, 11 and 18; and as such are objected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3, 7-10 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Publication No. 20150154118 to Marcu et al. (“Marcu”).
As to claim 1, Marcu teaches A method comprising: receiving a first read command directed to a first logical address; receiving, after the first read command, a second read command directed to a second logic address; receiving, after the second read command, a third read command directed to a third logical address (As found in at least FIG. 5, [0037]:  Each logical block address in the map points to a unique physical page in the memory; while at least the Abstract teaches: The controller is configured to use a logical-to-physical address map to convert a logical address to a physical address of a wordline; as in the case in FIG. 5, where logical address LBA1 is mapped/pointed an specific physical address in a physical block, and wherein data is stored; similarly, upon reception of reading commands data from such physical addresses, in such physical blocks, corresponding to logical addresses are read out; as found in FIG. 5, data corresponding to logical address LBA1, LBA2, LBA3, LBA4, … would be read out from the physical block(s));
determining that the first logical address corresponds to a first physical address, that the third logical address corresponds to a third physical address, that the first physical address and the third physical address are associated with a first word line of a memory component (As found in at least FIG. 5: LBA1 and  A plurality of logical addresses in the map point to a single wordline, and the single wordline contains both data associated with the plurality of logical addresses and information about where to find each of the plurality of logical addresses in the single wordline; and as found in at least Claim 8:  in response to a command to read one of the plurality of logical addresses, read an entirety of the single wordline; also refer to FIG. 5 where LBA1 and LBA4 on one word line in one physical block are read out sequentially).
One of ordinary skill in the art before the effective filing date of the present Application would have known that in order to perform memory reading operations of data that has been stored as a result of a write operation on such memory, particularly reading operations that correspond to a plurality of logical address (or their corresponding physical address selecting physical word lines in physical memory blocks) would have expected that the memory would receive such reading commands.
As to claim 2, Marcu teaches wherein executing the first read command and the third read command sequentially comprises executing the first read command and the third read command prior to executing the second read 
As to claim 3, Marcu teaches wherein executing the first read command and the third read command sequentially comprises executing the first read command and the third read command after executing the second read command (Analysis is similar to the rejection to claim 2; however, LBA1/LBA4 are read out after LBA3).
As to claim 7, Marcu teaches wherein the first physical address is a first data subblock, the second physical address is a second data subblock, and the third physical address is a third data subblock (As found in at least FIG. 5, any of the physical addresses in the physical block is a data subblock).
As to claim 8, see rejection to at least claim 1; moreover, Marcu teaches a system comprising: a memory component; and a processing device, coupled to the memory component (As found in at least FIG. 1: system 100 comprises memory component 120 and processing device 110 coupled to the memory component 120).
As to claim(s) 9-10, see rejection to claim(s) 2-3.
As to claim 14, see rejection to claim 7.
As to claim 15, see rejection to claim(s) 1-3; as found in the rejection to claims 2-3, the execution of the first read command, the second read command, and the third read command such that the first read command, the second read are executed nonsequentially: first and third followed by second or second followed by first and third; moreover, at least [0021] in the teachings of Marcu teaches: For example, the controller 110 can take the form of a microprocessor or processor and a computer-readable medium that stores computer-readable program code (e.g., software or firmware) executable by the (micro)processor.
As to claim(s) 16-17, see rejection to at least claim(s) 2-3 and 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827